IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,177



                           NEWMAN ELMO JONES, III, Relator

                                                  v.

                        THE HONORABLE STEVEN HEROD,
                Presiding Judge, 91 st District Court, Eastland County, and
                                  CAROL BRITTAIN,
                            District Clerk, Eastland County

                     ON PETITION FOR A WRIT OF MANDAMUS
                           FROM EASTLAND COUNTY

        Per Curiam.

        This is a petition for a writ of mandamus filed against the district judge and the district clerk

in Eastland County. In this mandamus action, relator also filed a motion for attorney’s fees. Relator

has requested that this petition be dismissed and his motion for attorney’s fees be withdrawn.

Accordingly, we dismiss the petition and grant the request to withdraw the motion for attorney’s

fees.


Delivered: June 16, 2010
Do not publish